Citation Nr: 9918838	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for fracture, right 
ankle, postoperative, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1965 to October 
1970.

This appeal was brought to the Board of Veterans' Appeals 
(the Board) from rating actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in July 1994.  A 
transcript of the hearing is of record [ Tr.].  The veteran 
did not report for a subsequent hearing scheduled before a 
Member of the Board at the RO in July 1995.

Thereafter, the rating assigned for his right ankle disorder 
was raised from noncompensable to the current 10 percent, 
from May 1991.  [This date does not reflect the date of the 
initial rating, and thus is not subject to the requirements 
for consideration of graded ratings pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999), and other recent cases.]  
However, since the 10 percent rating for the right ankle 
disorder was not the maximum assignable, pursuant to AB v. 
Brown, 6 Vet. App. 35 (1993), the issue remained on appeal.

The veteran also has service connection for shell fragment 
wound, right leg, involving Muscle Group XI, and shell 
fragment wound, left distal femur, involving Muscle Group 
XIII, each rated as 10 percent disabling.

In a decision in June 1996, the Board granted an increase 
from 40 to 60 percent rating for the veteran's service-
connected intervertebral herniated disc, postoperative, with 
shell fragment wounds to the back and arthritis.  The Board 
denied entitlement to an evaluation in excess of 10 percent 
for residuals, fracture, right ankle, postoperative.

The veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter known 
as the Court).  Pursuant to a Joint Motion, in January 1997 
[citation redacted], the Court dismissed the issue with regard to the 
rating of the veteran's service-connected back disorder.  
Pursuant to 38 U.S.C.A. § 7252(a) and the Court's Rules of 
Practice and Procedure Rule 41(b), the Court further vacated 
the Board's June 1996 decision with regard to, and remanded, 
the issue shown on the front cover of this decision.  

In October 1997, the Board remanded the case for the issue 
herein under consideration for specific development.  The 
case has now been returned to the Board for final appellate 
review.

In the course of the current appeal, the RO also reviewed and 
continued the 10 percent rating assigned separately for the 
service-connected shell fragment wound, right leg, involving 
Muscle Group XI; addressed certain apportionment issues with 
regard the veteran's compensation benefits; and granted 
service connection for post-traumatic stress disorder (PTSD), 
and assigned a 30 percent rating from October 1998.  None of 
these issues is part of the current appeal.




FINDING OF FACT

The veteran's X-rays show degenerative changes without recent 
deterioration, and he wears a right ankle brace which 
provides stability; he exhibits no more than moderate pain on 
use, has no current signs of significant swelling, and has 
very little limitation of motion, all of which is productive 
of no more than moderate overall impairment.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
postoperative residuals of a fracture of the right ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

In general, a veteran's allegation of increased disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 269 (1992).  The Board finds that the facts 
relevant to the sole issue remaining on appeal have been 
sufficiently developed for an equitable disposition thereof 
and, accordingly, the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied in accordance with 38 U.S.C.A. § 5107(a). 

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Schedule for Rating Disabilities provides that with any 
form of arthritis, painful motion is an important factor of 
disability.  In this regard, guidelines have been set forth 
to assist in determining the nature of the pain, i.e., facial 
expression, muscle spasm, crepitation, etc., are all factors 
which may be utilized in that assessment.  38 C.F.R. § 4.59.  
Traumatic arthritis is ratable as degenerative arthritis 
under Code 5010.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes involved under 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  When a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1998) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for that joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes: (1) where limitation 
of motion of a joint or joints is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, and that limitation of motion 
meets the criteria in the diagnostic code or codes applicable 
to the joint or joints involved, the corresponding rating 
under the code or codes will be assigned; (2) where the 
objectively confirmed limitation of motion is not of a 
sufficient degree to warrant a compensable rating under the 
code or codes applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each major joint or 
group of minor joints affected, "to be combined, not 
added"; and (3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon the degree 
of incapacity, may still be assigned if there is X-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Hicks v. Brown, 8 Vet. App. 
417 (1995). 

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  

The Court has also held that a determination with regard to 
entitlement to increased ratings or other issues must be made 
upon a review of the entire evidentiary record including 
evidence which is representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  However, 
it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  The Board has the duty to assess the credibility and 
weight to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

Under Diagnostic Code 5262 provided for impairment of the 
tibia and fibula, when there is nonunion with loose motion, 
requiring brace, 40 percent is warranted.  When there is 
malunion with marked knee or ankle disability, 30 percent is 
warranted.  With moderate knee or ankle disability, 20 
percent is warranted.  With slight knee or ankle disability, 
10 percent is warranted.  Under Diagnostic Code 5263, when 
there is genu recurvatum (acquired, traumatic, with weakness 
and insecurity in weight-bearing objectively demonstrated), 
10 percent is warranted.  

Under 38 C.F.R. § 4.71, Plate II, normal range of ankle 
motion is identified as dorsiflexion of 0 to 20 degrees and 
plantar flexion of 0 to 45 degrees.  

Ankylosis of the ankle, ratable under Diagnostic Code 5270, 
warrants 10 percent with plantar flexion of less than 30 
degrees.  A 30 percent rating is assignable when plantar 
flexion is between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees.  A 40 percent rating is assignable 
when in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.

Under Diagnostic Code 5271, when there is limitation of ankle 
motion, a 10 percent rating is assignable when moderate or a 
20 percent rating is assignable when marked.

Under Diagnostic Code 5273, when there is malunion of the os 
calcis or astragalus, a 10 percent rating is assignable when 
moderate or a 20 percent rating is assignable when marked.  A 
20 percent rating is assignable for an astragalectomy under 
Diagnostic Code 5274.

When there is ankylosis of the subastragalar or tarsal joint, 
a 10 percent rating is assignable in good weight-bearing 
position, or a 20 percent rating is assignable when in a poor 
weight bearing position under Diagnostic Code 5272.

For other foot injuries, a 10 percent rating is assignable if 
moderate, a 20 percent rating if moderately severe, or a 30 
percent rating if severe under Diagnostic Code 5284.  This is 
ratable as 40 percent when there is actual loss of use of the 
foot.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Evidence

The veteran injured his right ankle while in Vietnam after he 
stepped on a punji stick and broke the ankle.  This initially 
required debridement and open reduction and he underwent 
screw fixation which stabilized the joint.  

A VA examination in 1974 showed a well-healed fracture of the 
right medial malleolus.  Examination in the mid-1970's showed 
slight eversion instability which was felt to be possibly due 
to the stretching of the medial deltoid ligament. 

The current file reflects that the veteran has worn right 
ankle brace and uplifted shoe for some time.  

On a VA examination in 1991, he said that the short leg brace 
which he had worn since 1989 helped.  However, he still had 
constant swelling and pain in the ankle which would become 
worse on standing and walking.  On examination, there was 
full range of motion of the right ankle and subastragalar 
joint without swelling or deformity.  The joint was stable 
and diffusely tender.  The vertical surgical scar on the 
medial malleolus was well healed.  Traumatic arthritis due to 
fracture was diagnosed.  X-rays showed a small 3-4 mm. sized 
ossicle along the medial aspect of the tip of the medial 
malleolus.  The articular surface between the medial 
malleolus and border of the articular surface of the talus 
was roughened, there were subchondral sclerotic changes, and 
the joint space was quite narrow.  There was slight deformity 
at the base of the lateral malleolus reflective of the old 
fracture, and one or two deformities of the cortex which were 
felt to represent changes from the insertion of the screws 
for the plating of the lateral malleolar fracture.

VA outpatient treatment records show ongoing evidence of care 
for right ankle complaints.   X-rays taken by the VA in 
October 1992 showed bony irregularity of the lateral 
talotibial and talofibular joints representing post-traumatic 
changes.  There was ossification seen inferior to the medial 
malleolus representing an unfused ossification center versus 
an old avulsion fragment.  These changes were consistent with 
degenerative joint disease.

At the personal hearing in July 1994, the veteran testified 
that his right ankle affects him daily, that he cannot stand 
for more than an hour or it will swell, he has pain and must 
sit down.  Tr. at 1.  He said he wore two types of brace each 
day, a double upright steel brace he wears with his street 
clothes, and a lace-up canvas boot type brace he wears at 
work where he is required to wear safety shoes.  Tr. at 2.  
He stated that without the brace(s), his ankle was very 
unstable and he could not walk more than 3-4 blocks without 
it giving-out, and then swelling, after which he is unable to 
wear the brace.  After such an episode, he said that it would 
take perhaps 3 days for the swelling to go down.  His right 
ankle pain was described as a sharp stabbing type pain of a 
constant nature.  Tr. at 2.  He reported that without the 
brace which gave him stability up and down, he was unable to 
function and the ankle would give-out; and that if he would 
happen to hit the ankle, he would become totally 
incapacitated.  Tr. at 3.

On VA examination in September 1994, the veteran complained 
of instability in the ankle with swelling and pain on 
prolonged standing or walking.  He had occasional sharp pain 
in the right ankle on prolonged walking.  He said that he 
wore either a double upright brace or a slip-on type of brace 
all of the time so that the right ankle would not "give out 
on him".  Examination showed no evidence of right ankle 
swelling or deformity.  There was tenderness along the medial 
scar without right ankle effusion.  Dorsiflexion was to 7 
degrees and plantar flexion was 45 degrees.  Inversion, 
eversion and subtalar motions were all well within normal 
limits.  There was no evidence of instability to inversion in 
the ankle and/or anterior posterior stressing.  X-rays showed 
postsurgical changes with deformity of the distal fibula and 
a well circumscribed bone fragment just distal to the medial 
malleolus.  Ankle mortise was congruent and there was no 
acute fracture.  There was some incidental ossification of 
the Achilles tendon.

Subsequent VA outpatient treatment records show that the 
veteran continues to complain of some right ankle pain on 
occasion.  He also continues to wear the brace which provides 
stability. 

X-rays of the right ankle in October 1996 showed normal 
linear density through the lateral malleolus which was felt 
to represent a congenital fusion abnormality versus an old 
fracture.  There were also small ossific densities at the 
base of the medial and lateral malleolus which were felt to 
represent old fracture fragments.

On VA orthopedic examination in April 1998, the veteran 
stated that at times the right ankle felt unstable and that 
it turned underneath him.  This would be exacerbated when 
standing or twisting.  He complained of an aching pain 
related to activities which was relieved by rest, anti-
inflammatory medication and Tylenol.  The veteran stated that 
he had been fitted most recently with a double upright 
metallic brace into his shoes for the instability.  While he 
had not had any evidence of dislocation, he said he had 
persistent swelling particularly at the end of a day, which 
interfered with his ability to perform his usual job as a 
machinist at Kelly Air Force Base.

On examination, the surgical scars were well healed.  There 
was a moderate amount of tenderness along the posterior 
aspect of the medial malleolus.  However, multiple 
circumferential comparative measurements showed no swelling 
or effusion of the right ankle joint.  Range of motion 
testing showed plantar flexion on the right was to 40 degrees 
versus 45 degrees on the left.  Dorsiflexion was 10 degrees 
in both left and right ankles.  Ligamentous examinations with 
the ankle in neutral and foot plantar flexed to 40 degrees 
showed no anterior drawer.  Subtalar motion showed a good jog 
of motion, particularly with supination which caused some 
increased pain over the right ankle.  There was no evidence 
of ankle instability.

Degenerative osteophytes were palpable in the anterior aspect 
of the tibial plateau, at the superior margin of the ankle 
joint.  There was no evidence of neurocirculatory deficits.  
The veteran was noted to have a palpable posterior tibial 
pulse which was absent just below the medial malleolus.  
There was a good dorsal pedis pulse.

X-ray report in April 1998 showed no signs of acute fracture.  
There was a focal 1.5 cm. opacity within the interosseous 
region at the junction of the proximal and middle one-third 
of the leg, which was felt to be related to a retained 
foreign body or post-traumatic calcification.  At the ankle, 
there were signs of the prior trauma, specifically, 
bimalleolar fractures, subacute or chronic, with joint space 
narrowing and subchondral cystic changes between the medial 
malleolus and the talus.  The tibiotalar joint was otherwise 
preserved.  

The X-ray findings were compared with other X-rays from prior 
tests as far back as 1994, and there was said to be no sign 
of significant progression of arthritic changes in the right 
ankle.  There was some joint space narrowing in the 
weightbearing axis of the tibiotalar joint and degenerative 
changes laterally as well as some loose bodies in the ankle 
joint.  The subtalar joint appeared in good shape on lateral 
X-rays. 

The examiner opined that the veteran also exhibited post-
traumatic fatigue weakness of the right calf due to the 
shrapnel injury.  He had had progressive symptoms over the 
last 18-24 months with complaints of pain even after he had 
performed certain activities.  However, the examiner opined 
that he did not evidence any findings consistent with 
instability of the right ankle, and given the degenerative 
changes, this would be unlikely in any case.  It was 
suspected that the doubt-upright brace had contributed to 
some of the discomfort in his ankle by decreasing the shock-
absorbing effect of the subtalar joint in the mid foot.  He 
did not exhibit any significant decrease in his range of 
motion of any sign of long-term swelling.  It was 
specifically felt that the functional impairment and 
subjective complaints of increased pain were not consistent 
with the objective findings on X-ray and clinical 
examination.  They were definitely present, however, but did 
not exhibit significant progression over time.  


Analysis

The overall evidence of record, which is now composed of both 
VA examination and outpatient findings over a period of time, 
shows that the veteran has had ongoing problems with his 
right ankle even after initial fixation of the fracture by 
screws.  However, with the assistance of bracing, there is no 
current sign of demonstrable instability.  

The veteran complains of some pain and X-rays show some 
degenerative changes.  However, repeated findings reflect no 
sign of significant swelling or pain other than  tenderness 
along the medial scar, and there is no sign of instability to 
inversion or anterior posterior stressing. 

The recent examiner's assessment is consistent with the 
opinions of several others including the Hearing Officer who 
assigned the current 10 percent rating, namely that the 
veteran's symptoms of his right ankle disability more nearly 
reflect overall moderate impairment.  In that regard, 
although there are several Codes which might be utilized, the 
rating is probably best assigned under Diagnostic Code 5271 
for motion impairment, which is of no more than moderate 
degree.  This is consistent with the motions demonstrated on 
repeated evaluation when compared to the norms cited above. 

No clinical data or medical opinion sustains that the veteran 
demonstrates marked involvement.  Any impact that the 
veteran's right ankle impairment may have upon his work 
situation as a mechanic has been fully addressed by the 
regular schedular considerations, and extraschedular bases 
have not been otherwise raised or demonstrated in the 
veteran's contentions in this regard.  While there has been 
some sign of increased impairment since the early 1990's, [as 
reflected in the rating increase from noncompensable to 10 
percent from May 1991], repeated orthopedic examinations and 
all other evidence in the file have not shown any significant 
recent deterioration in his overall right ankle disability 
beyond that of generally moderate degree.  


ORDER

An evaluation in excess of 10 percent is not warranted for 
residuals, fracture, right ankle, postoperative.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

